Citation Nr: 0216501	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected degenerative 
joint disease of the cervical spine, currently rated as 10 
percent disabling. 

2. Entitlement to service connection for tension headaches as 
secondary to the 
service-connected disability of degenerative joint disease of 
the cervical spine.

3. Entitlement to service connection for bilateral carpal 
tunnel syndrome as 
secondary to the service-connected disability of degenerative 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in April 2000.  The veteran 
testified at a Board hearing at the RO in August 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the cervical spine is productive of a disability 
picture which, with consideration given to additional 
functional loss due to pain, more nearly approximates 
moderate limitation of motion.  

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
headaches are related to his service-connected degenerative 
joint disease of the cervical spine. 

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
bilateral carpal tunnel syndrome is etiologically related to 
his service-connected degenerative joint disease of the 
cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 
percent (but no higher) for the veteran's service-connected 
degenerative joint disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5010 and 
5290 (2002).

2.  The veteran's headaches are proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  

3.  The veteran's bilateral carpal tunnel syndrome is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating and service connection.  The discussions 
in the rating decisions, statement of the case, and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a April 2001 
letter and a June 2002 supplemental statement of the case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical reports, VA examination reports in April 
1998 and April 2001, private medical records from Semmes-
Murphey Clinic, Campbell Clinic, Mays and Schnapp, Baptist 
Memorial Hospital, and Memphis Orthopaedic Group, and witness 
statements from the veteran's wife, ET, and DL.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

Initially the RO assigned a noncompensable rating for muscle 
strain injury to the neck, but this was changed to a 10 
percent rating for degenerative joint disease of the cervical 
spine in the March 1999 rating action, effective November 
1996.  The present appeal involves the veteran's claim that 
the severity of his service-connected degenerative joint 
disease of the cervical spine warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected cervical spine disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5010 and 5290.  Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by x-ray findings, will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.

For the cervical spine, limitation of motion is rated under 
the provision of Diagnostic Code 5290.  Under this regulatory 
provision, a rating of 10 percent is warranted where there is 
slight limitation of motion of the cervical spine.  A 20 
percent rating is warranted where there is moderate 
limitation of motion of the cervical spine and 30 percent is 
warranted where there is severe limitation of motion of the 
cervical spine.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Turning to the record, the service medical records indicate 
that the veteran injured his neck in service in May 1975 and 
was hospitalized for four days.  

On VA examination in April 1998, the veteran complained of 
persistent pain in his neck, which had become worse.  The 
pain was constant and sharp and was exacerbated with the use 
of his left arm.  The veteran received relief from the pain 
with the use of Lortab and a heating pad.  The veteran also 
complained that his neck sometimes locked up with significant 
decreased range of motion secondary to pain.  Examination of 
the neck revealed no tenderness and no muscle spasm.  Range 
of motion was extension backward 20 degrees, flexion forward 
20 degrees, lateral flexion 25 degrees bilaterally, and 
rotation 40 degrees bilaterally.  The veteran experienced 
pain during the examination.  X-ray examination of the 
cervical spine revealed degenerative changes with anterior 
and posterior osteophytes with normal alignment.  The 
diagnosis was neck injury by history with degenerative joint 
disease of the cervical spine.

Private medical records from Campbell Clinic between June 
1998 and June 1999 demonstrated that the veteran continued to 
complain of pain in his neck.  A  December 1998 medical 
record indicated that a MRI report demonstrated C3-4, C4-5, 
and C5-6 spondylosis without dural sac compression, spinal 
stenosis, or disc herniation.  C6-7 osteophyte and sic bulge 
right paramedian was present.  Dural sac compression without 
overt spinal stenosis.  Mild bilateral bony foraminal 
narrowing was apparent. 

A NCV/EMG report from Baptist Memorial Hospital in October 
1998 revealed denervation potentials in multiple C6-7 
innervated muscles of the upper extremities bilaterally.  
This was in combination with abnormal spontaneous rest 
potentials noted in the left cervical paraspinal musculature, 
which suggested a possible C6-7 radiculopathy.  

A VA MRI report in January 2000 found a small osteophyte at 
C6-7, but it did not appear to be causing root compression or 
spinal stenosis.  VA medical records from February 2000 to 
March 2001 noted that the veteran continued to receive 
treatment for neck pain and muscle spasms.  VA medical 
reports in January and March 2001 noted that the veteran 
complained of neck pain radiating to his left upper 
extremities.  Examination in January 2001 indicated that 
shoulder shrug was normal bilaterally.  Range of motion of 
the neck was limited due to mild pain and stiffness.  No 
carotid bruit on ausculation noted.  Motor examination 
revealed muscle bulk and tone were normal in upper 
extremities bilaterally.  General strength was noted to be 
5/5 proximally and distally in both upper extremities.  The 
diagnosis was musculoskeletal neck pain with tension.  

On VA spine examination in April 2001, the veteran complained 
of neck and bilateral arm pain.  Examination of the cervical 
spine revealed that flexion was limited to 30 degrees, 
hyperextension to 20 degrees, and lateral bending was limited 
to about 20-30 degrees.  He had rotation of 40 degrees on 
both sides.  The veteran had painful range of motion, but no 
paraspinal spasm noted.  He had no midline tenderness or step 
off noted.  The diagnosis was cervical spondylosis.  

At a Board hearing conducted at the RO in August 2002, the 
veteran complained of limitation of motion of the cervical 
spine and nagging, throbbing neck pain.  He wears a cervical 
collar when he has problems with his neck and takes 
medication for the pain.  

It is readily clear that the veteran's service-connected 
cervical spine disability results in some limitation of 
motion with pain.  VA examination reports in April 1998 and 
April 2001 demonstrate that the veteran's limitation of 
flexion was 20 degrees and 30 degrees, respectively.  It is 
also significant that both of these examinations found 
objective evidence of pain involved in restricting motion 
testing.  When this evidence is viewed with reference to 38 
C.F.R. §§ 4.40, 4.45 and in conjunction with 38 C.F.R. § 4.7, 
the Board believes that such evidence warrants the conclusion 
that the veteran's cervical spine disability picture more 
nearly approximates moderate limitation of motion so as to 
warrant a 20 percent rating.  38 C.F.R. § 4.7.

However, the evidence shows that the disability did not 
approach severe limitation of motion, even when additional 
functional loss due to pain, weakness, fatigue and 
incoordination is considered.  The pertinent evidence shows 
no more than moderate limitation of motion even after 
additional functional loss due to pain is considered.  As 
already noted, flexion is limited to 20 to 30 degrees, and 
both VA examination reports indicated that range of motion on 
rotation remained constant at 40 degrees bilaterally.  The 
Board does not view these findings as showing more than  
moderate limitation of motion.  Accordingly, the Board finds 
that the veteran is entitled to a 20 percent rating, but no 
higher, under Code 5290 at this time.  

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis of the cervical spine to warrant 
application of Code 5287, nor is there evidence of 
intervertebral disc syndrome to warranted application of Code 
5293.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than set forth in this decision.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records reveal no complaints of or treatment 
for tension headaches or bilateral carpal tunnel syndrome, 
and the veteran's head, sinuses, and upper extremities were 
clinical evaluated as normal on separation examination in May 
1946.  It is therefore clear that there is no direct 
relationship between current tension headaches or bilateral 
carpal tunnel syndrome and the veteran's active duty service, 
nor does the veteran offer argument in that regard.  His 
essential contention is that he has developed tension 
headaches and bilateral carpal tunnel syndrome as a result of 
his service-connected degenerative joint disease of the 
cervical spine. 

Tension Headaches

VA outpatient record in November 1986 noted that the veteran 
complained of headaches and neck pain.  No diagnosis was 
made.  A January 1987 private medical record from Semmes-
Murphey clinic indicated that the veteran complained that he 
would have to do a lot of pulling with his left arm at work 
and would get parasthesias in the neck and all of the left 
upper extremity, and some headache.  

VA examination report in April 1998 indicated that the 
veteran reported headache in the frontal areas which also 
extended to the left temporal area and sometimes extended 
posteriorly, mainly on the left side.  The veteran stated 
that strenuous activity and exertion precipitated this 
headache.  He described the pain as "needles sticking."  He 
complained that the headache occurs on a daily basis and 
lasts several hours.  He was diagnosed as having 
tension/muscle contraction headaches.  

VA brain and spine examination report in April 2001 indicated 
that the examiner reviewed the claims file.  The examiner 
noted that the veteran complained that his headaches feel 
like numbness to the right eye or to the left eye, then to 
his neck.  He described it as a throbbing headache.  After 
reviewing the veteran's medical history, the examiner noted 
that headaches had been mentioned in the past along with neck 
pain.  The examiner commented that it was difficult to 
definitely relate the headache to his neck injury.  The 
examiner noted that headaches have been mentioned in the past 
along with his neck pain at least one time.  The examiner 
further stated that there is a possibility of headaches 
coming from the musculoskeletal pain generated in the 
cervical area.  

The opinion of the April 2001 VA examiner is certainly not 
clear.  However, the examiner did observe that the record 
consistently shows that the veteran has reported headaches 
along with neck pain.  While the examiner was apparently 
unable to offer an unequivocal opinion, the possibility of a 
connection between the headaches and musculoskeletal pain 
generated in the cervical area was mentioned.  The Board 
believes that the April 2001 opinion shows that in the mind 
of the examiner there was some reasonable doubt as to a 
connection between the headaches and the service-connected 
cervical spine disability.  In such a case, the benefit of 
the doubt goes to the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for headaches secondary to a 
service-connected disability is warranted. 

Bilateral Carpal Tunnel Syndrome

The medical records from Semmes-Murphey Clinic, Mays & 
Shnapp, Campbell Clinic, and VA examination reports and 
medical records demonstrate that the veteran has bilateral 
carpal tunnel syndrome.  Private medical records from Semmes-
Murphey Clinic shows that the veteran was diagnosed as having 
carpal tunnel syndrome in July 1986 and received a left 
carpal tunnel release in December 1986.  Although one medical 
opinion in July 1999 from Memphis Orthopaedic Group noted 
that examination failed to reveal symptoms that were 
consistent with carpal tunnel or any residual from carpal 
tunnel, there is persuasive evidence that the veteran 
currently has bilateral carpal tunnel syndrome.  The April 
2001 VA examination report indicated that the veteran was 
diagnosed as having carpal tunnel syndrome and failed carpal 
tunnel syndrome on the left.  Further, a March 2000 EMG nerve 
conduction study was suggestive of right mild carpal tunnel 
syndrome and an October 2000 nerve conduction study was 
suggestive for mild bilateral carpal tunnel syndrome.  As 
such, the Board finds that the veteran has bilateral carpal 
tunnel syndrome.  However, the evidence is less clear as to 
whether the veteran's bilateral carpal tunnel syndrome is 
proximately due to or the result of his service-connected 
cervical spine disability.  

A June 1999 private medical record from Mays & Shnapp 
indicated that the examiner believed that the veteran's 
carpal tunnel syndrome and bilateral cervical radiculopathies 
could reasonably be determined as coming from his employment.  
In contrast, the medical opinion from the Memphis Orthopaedic 
Group in July 1999 found that, after describing the veteran's 
history of carpal tunnel syndrome from 1986 to July 1999, the 
examiner opined that it may well be that the veteran's entire 
problem is related to the old injury in his neck with the 
subsequent degenerative disc disease with nerve root 
irritation at the C6-7 level.  The examiner noted that he 
reviewed nothing in the records relating the veteran's 
problem to his work.  

Additionally, VA spine examination report in April 2001 
indicated that the examiner reviewed the claims file and 
physically examined the veteran.  The examiner noted that the 
veteran had minimal objective findings on examination, except 
for some peripheral neuropathy symptoms consistent with 
cubital tunnel and persistent failed carpal tunnel release, 
the left greater than the right.  The examiner opined that it 
is as least as likely as not that these symptoms could stem 
from an underlying cervical compression syndrome or a 
misdiagnosed peripheral neuropathy.  The electromyogram 
reports currently available did not pinpoint any one source 
of compression.  The veteran's complaints were somewhat 
inconsistent as well and it is at least as likely as not that 
the complaints stem from a peripheral neuropathy versus 
cervical spine pathology.  

The veteran's essential argument is that his bilateral carpal 
tunnel syndrome is secondary to, or aggravated by, his 
service-connected degenerative joint disease of the cervical 
spine.  Upon review, the Board does not find the medical 
opinions in either the June 1999 Mays & Schnapp medical 
record or the July 1999 Memphis Orthopaedic Group medical 
record to be persuasive evidence.  The opinion stated in the 
June 1999 Mays & Schnapp medical record included a summary of 
medical evidence, but failed to provide any basis for its 
medical opinion that the veteran's bilateral carpal tunnel 
and bilateral cervical radiculopathies could be determined as 
related to his employment.  It is also unclear whether the 
examiner contemplated the veteran's in-service neck injury or 
reviewed any medical files pertaining to the veteran's 
service.  Similarly, the opinion stated in the examination 
report from the July 1999 Memphis Orthopaedic Group failed to 
provide a basis for the conclusion that the veteran's carpal 
tunnel syndrome may be related to the veteran's old injury to 
his neck.  The examiner opined that the veteran did not have 
carpal tunnel residuals on examination, but also found that 
his problem is related to the old injury to his neck and not 
work related.  However, the examiner failed to explain what 
the veteran's problem was, if it wasn't carpal tunnel 
syndrome or residuals from carpal tunnel syndrome.  

In contrast, the Board finds that the opinion of the April 
2001 VA examiner to be persuasive evidence in this case.  The 
examiner noted that he performed a complete review of the 
veteran's claims file and performed a physical examination of 
the veteran for the purpose of determining whether his 
current bilateral carpal tunnel syndrome is related to his 
service-connected degenerative joint disease.  Further, the 
examiner explained his opinion based on corroborating 
clinical evidence and examination.  

As the April 2001 VA spine examiner opined that it is as 
least as likely as not that the veteran's symptoms could stem 
from an underlying cervical compression syndrome or a 
misdiagnosed peripheral neuropathy, the Board believes that 
the record in the present case reflects an approximate 
balance of the positive evidence with the negative evidence 
on the question of the relationship of the bilateral carpal 
tunnel syndrome and the veteran's service-connected 
degenerative joint disease of the cervical spine.  Under such 
circumstances, VA is directed by statute to resolve the 
question in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that entitlement to service 
connection for bilateral carpal tunnel syndrome is warranted.

ORDER

Entitlement to a 20 percent rating, but no higher, for 
service-connected degenerative joint disease of the cervical 
spine is warranted.  Entitlement to service connection for 
headaches is warranted.  Entitlement to service connection 
for bilateral carpal tunnel syndrome is warranted.  To this 
extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

